 



         

Exhibit 10.09
(WEST LOGO) [c04633c04633001.gif]

     
To:
  Steven M. Stangl
From:
  WSTC Comp. Committee
Date:
  March 13, 2006
 
   
Re:
  2006 Compensation Plan – Exhibit A

 
The compensation plan for 2006 while you are employed by West Corporation as
President of West Communication Services (West Telemarketing, LP, West Business
Services, LP, West Interactive Corporation, West Direct, Inc.) is outlined
below:

1.   Your base salary will be $400,000.00. Should you elect to voluntarily
terminate your employment, you will be compensated for your services as an
employee through the date of your actual termination per your Employment
Agreement.

2.   You will also be eligible to earn up to $350,000 for achieving pre-tax Net
Income bonus objective for the Communication Services segment. The percent of
bonus objective achieved will apply to the bonus calculation, but will not
exceed a total of $350,000. Up to $65,625 of this bonus will be available to be
paid quarterly and trued up annually.

3.   You are eligible to receive an additional bonus for Net Income in excess of
the above objective. The bonus will be calculated by multiplying the excess Net
Income after corporate allocations times .02. This bonus will be calculated at
the end of the 2006 plan year and will be paid no later than February 28, 2007.

4.   In addition, if West Corporation achieves its 2006 Net Income objective,
you will be eligible to receive an additional one-time bonus of $100,000. This
bonus is not to be combined or netted together with any other bonus set forth in
this agreement.

5.   You will be paid the amount due for any quarterly bonuses within thirty
(30) days after the quarter ends, except for the 4th Quarter and annual true-up
amounts, which will be paid no later than February 28, 2007.

6.   All objectives are based upon West Corporation operations and will not
include net income derived from mergers, acquisitions, joint ventures, stock buy
backs or other non-operating income unless specifically and individually
approved by West Corporation’s Compensation Committee.

7.   At the discretion of executive management, you may also receive an
additional bonus based on your individual performance. This bonus is not to be
combined or netted together with any other bonus set forth in this agreement.

8.   The benefit plans, as referenced in Section 7(i), shall include insurance
plans based upon eligibility pursuant to the plans. If the insurance plans do
not provide for continued participation, the continuation of benefits shall be
pursuant to COBRA. In the event Employee’s benefits continue pursuant to COBRA
and Employee accepts new employment during the consulting term, Employee may
continue benefits thereafter to the extent allowed under COBRA. In no event
shall benefits plans include the 401K Plan or the 1996 Stock Incentive Plan.

                  /s/ Steven M. Stangl       Employee – Steven M. Stangl       
 

 